Citation Nr: 1808287	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  13-24 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a vestibular dysfunction, to include canalithiasis, originally claimed as altered equilibrium.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1983 and from February 1984 to August 1990.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the department of Veterans Affairs (VA) Regional Office (RO).

The issues were previously before the Board in June 2015 and August 2017, where they were remanded for additional development.  They have since been returned for further appellate review. 


FINDINGS OF FACT

1.  The evidence is against a finding that the Veteran's cervical spine disability was caused or aggravated by military service. 

2.  The evidence is against a finding that the Veteran's lumbar spine disability was caused or aggravated by military service. 

3.  The evidence is against a finding that the Veteran's vestibular dysfunction was caused or aggravated by military service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for service connection for a vestibular dysfunction have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection will be granted on a direct basis if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Additionally, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Further, it is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that he has current lumbar and cervical spine disabilities, as well as a vestibular dysfunction that causes dizziness and vertigo, as a result of an in-service motor vehicle accident.  For the reasons that follow, the Board finds that service connection is not warranted for these disabilities. 

Cervical and Lumbar Spine Disabilities

As an initial matter, the Board finds that the Veteran has current lumbar and cervical spine disabilities for service connection purposes.  Degenerative arthritis and spondylolisthesis of the thoracolumbar spine were noted upon VA examination in December 2009, with the additional diagnoses of intervertebral disc syndrome (IVDS) and mild dextroscoliosis noted upon VA examination in April 2017.  While no cervical spine disability was found upon VA examination in December 2009, degenerative arthritis and IVDS in the Veteran's cervical spine was noted by the VA examiner in April 2017.  

The record reflects that the Veteran was in a Jeep accident in March 1982.  However, service treatment records (STRS) at the time of the accident and in the years following are negative for complaints or treatment for possible lumbar or cervical spine injuries or disabilities.  STRs dated the day of the accident note only a head injury and hand abrasions.  In a report of medical history dated April 1983, the Veteran noted the aforementioned head injury; however, no back or neck injury was reported.  Further, no injuries to the neck or spine indicated upon physical examination that day.  While an emergency care and treatment record dated January 1990 notes the Veteran reporting discomfort radiating to his back, the final assessment was abdominal pain.  A July 1990 record notes the Veteran electing to not undergo a final examination upon his separation from service effective the following month. 

The Veteran's treatment records following active service are negative for complaints or treatment of any spine problems until February 1998, where the Veteran reported low back pain that had been present for two years after a separate, post-service motor vehicle accident.  A June 1999 private treatment record noted spondylolysis/spondylolisthesis at the L5-S1.  No cervical spine disability was noted at this time.  Private chiropractor records from 1997 to 2000 note lower back and leg pain, with no complaints of neck or cervical spine problems.  An October 2010 private treatment record that states that the Veteran had a "fracture at L5 after a Jeep accident when he was in the service."  The Board notes again, however, that the Veteran's STRs are negative for any in-service back injury, while a February 2016 record from Dr. G.M. indicates the Veteran's report that his "fractured back" was sustained in the aforementioned post-service accident in December 1995.  A March 2013 private treatment record notes the Veteran beginning to have some issues with his neck.  

As arthritis is not shown to be present during service or in the year following separation from service, in-service incurrence cannot be presumed.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).

The Board notes again that no cervical spine disability was found upon VA examination in December 2009.  However, since outstanding evidence pertaining to the Veteran's lumbar and cervical spine claims was generated after the initial VA spine examination in December 2009, additional VA thoracolumbar and cervical spine examinations were afforded to the Veteran in April 2017.  

Regarding the Veteran's lumbar spine, the Veteran reported to the April 2017 VA examiner that his lower back pain began after his in-service Jeep accident, but that he did not recall seeking treatment for his back until after separation.  He also reported that he began experiencing increasing back pain after his second motor vehicle accident December 1995, and underwent two surgeries on his lumbar spine in 2012.  Upon review of the claims file and physical examination of the Veteran, the examiner opined that the Veteran's low back disability was not etiologically related to his active service, explaining that the Veteran's STRs and immediate post-service treatment records were silent for any indication of a back disability or residuals thereof, and was therefore most likely sustained during the December 1995 post-service motor vehicle accident.  In addition, while a 2010 MRI of the lumbar spine indicated an additional diagnosis of dextroscoliosis, the examiner noted that this was a developmental/congenital condition.   

As to the Veteran's cervical spine, diagnostic testing which revealed slight degenerative disc disease.  He again reported that, although he had neck pain following his 1982 Jeep accident, he failed to report it.  While the Veteran also stated that he reported neck injuries to a chiropractor in approximately 1993 or 1994, the examiner noted that the Veteran's chiropractor visits did not actual begin until 1997 and are silent for complaints of neck pain.  After review of the record and physical examination of the Veteran, the examiner opined that the Veteran's cervical spine disability was also not etiologically related to service.  As with the his lumbar spine disability, the examiner noted that the Veteran's in-service and post-service treatment records were silent regarding neck disability until recent years and, as such, his cervical spine arthritis was most likely related to natural age progression.  

Based on the foregoing, the Board finds the preponderance of the evidence is against the Veteran's service connection claims for cervical and lumbar spine disabilities, and the claims must be denied.
The Board acknowledges the undated private opinion of Dr. J.M. suggesting that the Veteran's low back disability existed "for many years," as well as the October 2010 private opinion of Dr. W.F. opining that his disability was "probably related to an injury that he sustained in the past."  Neither opinion, however, is supported by a rationale, nor is there any indication that either physician reviewed the Veteran's STRs.  Therefore, the Board finds these statements to be of little probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008) (finding the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion).  In contrast, the April 2017 VA examiner's opinion regarding the Veterans lumbar spine disability is supported by rationale which highlights the fact that nothing of record indicates that the Veteran actually suffered a back injury during service, to include as a result of his Jeep accident.  Furthermore, the examiner also provided an alternate etiology that cites an additional post-service motor vehicle accident where the evidence clearly indicates a low back injury.  The Board finds the VA examiner's opinion clearly reflects consideration of the relevant medical history and cites to supporting factual data, and is entitled to greater probative weight in this matter.  Id.  

Vestibular Dysfunction

The Veteran's VA and private treatment records note a history of dizziness and vertigo.  A VA examiner in April 2017, as well as a private neuro-opthalmologist in January 2016, diagnosed the Veteran with canalithiasis - a form of benign paroxysmal positional vertigo (BPPV).  

In addition to the Veteran's in-service head injury suffered during the March 1982 Jeep accident, STRs later that month and again in July 1982 note dizziness and vertigo.  In addition, May 1982 STRs noted sensitivity to sunlight and dizziness.  An August 1982 STR notes a left ear infection.  In his April 1983 Report of Medical History, the Veteran did note the previous year's head injury; however, physical examination that same date noted no dizziness or head abnormality at the time.  

Treatment records post-service are silent for complaints of dizziness or vertigo until a February 2010 private treatment record.  A private treatment record the following September 2010 notes the Veteran as having episodes of severe vertigo that were getting progressively worse.  Results of magnetic resonance imaging (MRI) of the Veteran's brain in December 2013 were normal.  
  
A VA traumatic brain injury (TBI) examination was afforded to the Veteran in June 2012, with an addendum opinion provided in June 2013.  The Veteran reported upon examination that he used to get frequent dizziness for the first few years following the in-service Jeep accident.  His symptoms then decreased to once or twice a year for several years before increasing in occurrence again around 2007.  Upon physical examination, a mild, resolved TBI with no residuals was diagnosed.  The examiner opined that it was less likely as not that his dizziness was caused by or a result of the in-service head injury because recent onset of progressive dizziness is not consistent with post-mild TBI related dizziness, which has no known delayed symptoms.  While somatosensory abnormalities were noted on posturography (balance) test, the examiner opined that these were at least as likely as not attributed to his back disability.  

In January 2016, Dr. G.M., the Veteran's neuro-opthalmologist, diagnosed the Veteran with the aforementioned BPPV, and opined in June 2017 that "the problem dates back to an injury when he was ejected from a Jeep and had a head injury while on active duty."  He further stated that trauma is "one of the most common mechanisms for producing this syndrome" and that he could find nothing in the Veteran's history to support another explanation. 

Pursuant to Board remand, another VA examiner opinion was provided in April 2017.  Acknowledging the Veteran's diagnosed BPPV, the examiner opined that it was less likely than not that the Veteran's disability was caused by an in-service injury, explaining that such progressive vertigo is inconsistent with both residuals of the Veteran's mild TBI or the August 1982 ear infection.  The examiner explained that, while BPPV can indeed occur after head trauma and last from weeks to months, mild TBI-related vertigo is not a progressive condition.  Moreover, BPPV results when otolith debris inadvertently enters one of the semicircular canals and, while it can occur after an inner ear infection, it most commonly occurs as one advances in age.    

Based on the foregoing, the Board finds the preponderance of the evidence is also against the Veteran's service connection claim for a vestibular dysfunction, and the claim must be denied.  

The Board notes the private opinion of Dr. G.M. in June 2017 that the Veteran's BPPV is due to his in-service head injury, stating that trauma is one of the most common mechanisms for producing this syndrome.  The Board finds this opinion is not supported by the evidence of record, and is thus of limited probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 303-304.  Again, however, the record is silent for complaints of dizziness until two decades after service.  Moreover, the VA examiners noted that the Veteran's mild TBI-related vertigo in 1982 had resolved and was not a progressive condition, and therefore his current progressive vertigo is more consistent with age rather than his in-service head injury.  The Board finds the VA examiner's opinion clearly reflects consideration of the relevant medical history and cites to supporting factual data, and is entitled to greater probative weight in this matter.  Id.  

The Board acknowledges that a veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau, 492 F.3d 1372; Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).   In that regard, the Veteran reports experiencing cervical and lumbar spine disabilities and a vestibular dysfunction beginning after his in-service Jeep accident.   However, the Veteran is not shown to possess any medical expertise; thus, his opinion as to the etiology of these disabilities is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disabilities require medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current cervical spine, lumbar spine, and vestibular disabilities is not competent medical evidence.  The Board finds the medical opinions of the VA examiners to be significantly more probative than the Veteran's lay assertions, as the opinions were offered by medical professionals after examination of the Veteran and consideration of the history of these disabilities and are supported by clear rationale.  

In making the above determinations, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, this doctrine is not for application and service connection must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for a vestibular dysfunction is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


